Title: Virginia Delegates to Supreme Executive Council of Pennsylvania, [ca. 9 July] 1781
From: Virginia Delegates
To: Supreme Executive Council of Pennsylvania



[ca. 9 July 1781]
The underwritten the Delegates attending in Congress from the Common Wealth of Virginia, beg leave to communicate to the supreme Executive Council of the Common Wealth of Pennsylvania, the Information they have received from George Nicolson an Agent from the State of Virginia now in this City.
“That an Attachment granted by a Magistrate of the City of Philadelphia hath been levied on fifteen Bales of Merchandise, imported in the Ship Franklin, the property of the State of Virginia and in the possession of Messrs: Butler & Mifflin, who have been summoned to appear and answer as Garnishees. a Copy of the Attachment and Sheriff’s Return of the Execution thereof is hereunto annexed. That these Goods are for cloathing the Troops of the State in the Continental Army and were shipped on Board the Franklin by Mr. P. Penet Merchant in France, and addressed to the Care of Mr. Robert Morris for the Use of the Commonwealth of Virginia, as by the Bill of Loading and Invoice ready to be produced if required may appear.”
The Underwritten think it necessary to communicate this Transaction to the Supreme Executive Council for their Information; and take the Liberty of observing that they conceive the Goods in Question—the property of the State of Virginia cannot be arrested or detained by process issuing from any of the Courts or Magistrates of Pennsylvania or any other State in the Union, such proceeding necessarily involving one of two Consequences, either that the State, whose property is thus arrested, suffer the Inconvenience of an exparte Adjudication ever dangerous to the Rights of property, or abandon its Sovereignty by descending to answer before the Tribunal of another Power—Alternatives, which, it is equally the Interest of the State of Pennsylvania as of Virginia, to avoid.
The Courts of Law in the Common Wealth of Virginia being open, as well to the Citizens of other States, as to her own, the said Simon Nathan, as well as any other individual might have applied there, for Justice, and obtained it. If his Demand, although just, were of such a Nature as to be out of the reach of the Courts of Law, still the Case would not be without Remedy; as on Petition to the Legislature, the supreme Authority of the State, it would no doubt be attended to, and redressed.
Besides the Consequences above stated, it will occur to the supreme Executive Council, that great Evils may ensue to the particular State, and to the Union in general, if Individuals Claims be allowed to arrest the Military Supplies of one State imported into or passing through another in Time of War, and to withold them from her until released by the usual Course of Law.
The underwritten therefore cannot but consider this proceeding as unwarrantable; derogatory to the Rights of Sovereignty of the State of Virginia, and requiring the immediate Interference of the Authority of the State of Pennsylvania to put a Stop thereto; and for restoring the Goods to the Condition they were in when the Attachment was levied.
Jos: Jones.James Madison JunrTheok: BlandM. Smith
